      Case 1:19-cv-00870-SKO Document 21 Filed 06/01/20 Page 1 of 2
 1   MCGREGOR W. SCOTT,
 2   United States Attorney
     DEBORAH STACHEL,
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                         UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12
     ERNESTO TREVINO,                         )     No. 1:19-CV-00870-SKO
13                                            )
           Plaintiff,                         )
14                                            )     ORDER AND STIPULATION TO
           v.                                 )     EXTEND TIME TO RESPOND TO
15                                            )     PLAINTIFF’S BRIEF
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
                                              )
17                                            )
           Defendant.                         )
18                                            )
                                              )
19                                            )
20
           Parties hereby file this Stipulation for an extension of 21 days for Defendant
21
     to respond to Plaintiff’s Motion for Summary Judgment, making the Defendant’s
22
     response due to be filed on June 22, 2020. Currently, Defendant’s response is due
23
     June 1, 2020.
24
25
           Defendant needs some additional time to respond to the issues raised in

26
     Plaintiff’s Motion. Since April 27, 2020, the undersigned counsel for Defendant

27   has briefed on the merits, or worked to voluntarily remand, six district court cases.

28   The undersigned also is lead coordinator of program law in the Northern District of
     California and lead of the Privacy and Disclosure practice, both which have
     required substantial work in the last month. This is Defendant’s first request for an


                                              -1-
      Case 1:19-cv-00870-SKO Document 21 Filed 06/01/20 Page 2 of 2
 1   extension.
 2                                     Respectfully submitted,
 3
 4            Dated: May 29, 2020                     MCGREGOR W. SCOTT
 5                                                    United States Attorney
                                                      DEBORAH STACHEL
 6
                                                      Regional Chief Counsel, Region IX
 7                                                    Social Security Administration
 8
 9                                            BY:     /s/ Patrick Snyder
                                                      PATRICK SNYDER
10
                                                      Special Assistant U.S. Attorney
11                                                    Attorneys for Defendant
12            Dated: May 29, 2020
13                                            BY: /s/ Jonathan Pena
14                                                  JONATHAN PENA (as authorized by
                                                    email on 5/29/20)
15                                                  Attorneys for Plaintiff
16
17                                           ORDER
18            Pursuant to the parties’ above stipulation, (Doc. 20), for good cause shown,
19   Defendant shall file and serve on Plaintiff his responsive brief by no later than June
20   22, 2020. All other deadlines in the scheduling order are modified accordingly.
21
22   IT IS SO ORDERED.
23
24
     Dated:     June 1, 2020                                /s/   Sheila K. Oberto        .
                                                  UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                                -2-
